UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                           USDC-SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
 VISTA FOOD EXCHANGE, INC.,                                             DOC#:
                                                                        DATE FILED: 4/28/2021
                              Plaintiff,

                         v.                                              18-CV-8999 (RA)

 COMERCIAL DE ALIMENTOS SANCHEZ                                               ORDER
 S DE R LE DE C.V. doing business as
 COMERCIAL SANCHEZ,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         It has been reported to the Court that discovery has closed in this matter. The Court shall

conduct a post-discovery conference on May 10, 2021 at 2:30 pm. By no later than May 3, 2021, the

parties are to submit a joint letter updating the Court on the status of the case, including but not limited

to whether either party intends to file a dispositive motion and what efforts the parties have made to

settle the action.

         The parties shall use the dial-in information provided below to call in to the conference:

         Call-in Number: (888) 363-4749
         Access Code: 1015508

         This conference line is open to the public. If it is not feasible for the parties to appear

telephonically at that time, they should jointly notify the Court as soon as possible by letter filed on

ECF and include proposed alternative dates for this conference.

SO ORDERED.

Dated:      April 28, 2021
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
